Citation Nr: 1634405	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-17 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral flat feet, and if so, entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In that decision, the RO denied service connection for bilateral flat feet.


FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement with a January 1966 rating decision denying service connection for bilateral pes planus. No new and material evidence was received within a year after that rating decision. No service department records not previously associated with the claims file have been received.

2. Evidence received since the January 1966 rating decision includes evidence regarding foot problems during service and continuity of foot problems after service.

3. Foot pain that had onset during service continued after service, and has been attributed to bilateral pes planus diagnosed soon after service.


CONCLUSIONS OF LAW

1. The January 1966 rating decision denying service connection for bilateral pes planus is a final decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2. Evidence received since the January 1966 rating decision is new and material to a claim for service connection for bilateral pes planus. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

3. Bilateral pes planus was incurred in service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of Previously Denied Claim

In July 1965, the Veteran submitted a claim for service connection and VA disability compensation for disorders including a disorder manifested by pain in the arch of his left foot. In a January 1966 rating decision, the RO denied service connection for bilateral pes planus. 

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C.A. § 7105. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b). The United States Court of Appeals for Veterans Claims (Court) has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c). 

During the year following the January 1966 rating decision, the Veteran did not file an NOD with that decision. That decision became final. No evidence that was new and material to the right shoulder disability claim was received within the appeal period. No additional service department records were received after that rating decision. 

In March 2009, the Veteran again sought disability compensation for service-connected bilateral pes planus.

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). The only final disallowance on any basis of the Veteran's claim for service connection for bilateral pes planus is the January 1966 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, supra, at 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The evidence that was in the claims file in January 1966 includes service treatment records and the report of a January 1966 VA medical examination. The evidence that has been added to the claims file since January 1966 includes statements from the Veteran and persons who have known him since soon after service, additional medical records, and medical opinions. The Veteran's wife indicated that from soon after his separation from service he had foot problems with pain on weightbearing. A private podiatrist and foot surgeon expressed the opinion that the Veteran's bilateral foot disorder was exacerbated during his military service. The new evidence addresses continuity of foot symptoms, and as such is material to the service connection claim. Presuming credibility of the new evidence, that evidence raises a reasonable possibility of substantiating the service connection claim. As evidence that is both new and material has been added, the Board grants reopening of a claim for service connection for bilateral pes planus.

Service Connection

Having reopened the claim for service connection for bilateral pes planus, the Board will consider the claim on its merits. The Veteran contends that during service he began to experience bilateral foot pain, and that the symptoms continued after service and have been related to bilateral pes planus.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable (obvious or manifest) evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b). When there is a preexisting injury or disease, it will be considered to have been aggravated by service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015). In Horn v. Shinseki, 25 Vet. App. 231, 234 (2012), the Court explained that, when no preexisting condition is noted upon entry into service, the burden falls on VA to rebut the presumption of soundness, which requires both clear and unmistakable evidence that an injury or disease existed before service and clear and unmistakable evidence that an injury or disease was not aggravated by service. The Court went on to state that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness." Horn at 235. In such cases, the Court explained, the burden is on VA to establish by clear and unmistakable evidence that the disability did not increase in severity during service, or to establish by clear and unmistakable evidence that any increase in severity during service was due to the natural progress of the disease. See Horn at 235.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record. Every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

No foot disorders were noted when the Veteran entered service. On medical examination in August 1961, the examiner checked "normal" for the condition of his feet. On a medical history the Veteran completed at that time, he checked "no" for any history of foot trouble. It is presumed that his feet were in sound condition at entrance into service, unless clear and unmistakable evidence demonstrates that a foot disability existed prior to service and was not aggravated by service.

During service, in outpatient treatment in September 1961 the Veteran reported blisters on his left foot and a painful right heel. In March 1963, he reported pain in his left heel. He stated that the pain had been present before, but that he did not remember any injury. The treating clinician's impression was left Achilles tendonitis. In a May 1964 medical history, the Veteran checked "yes" for present or past foot trouble. He stated that he twisted his foot two years earlier. He indicated that he had experienced no trouble lately. On examination in May 1964, the examiner checked "normal" for the condition of his feet.

After service, the Veteran submitted in July 1965 a claim for service connection for a disorder manifested by considerable pain in the arch of his left foot. He indicated that during service he was seen in September 1962 for trouble in the arch of his left foot.

On VA medical examination in January 1966, the Veteran related that during service he began to experience pain in the arch of his left foot. He stated that presently with prolonged standing or walking it felt as though something pulled in that arch. Examination of both feet revealed bilateral pes planus. There was no pain on manipulation. There was no rigidity, spasm, or tenderness. Peripheral pulses were present and full. X-rays of the left foot were negative for any abnormalities. The examiner's diagnosis was bilateral pes planus.

The claims file contains records of reports of x-rays of the Veteran's left foot in 1987 and 1988. The x-rays showed evidence of previous osteotomy surgeries of all five metatarsals.

In March 2009, the Veteran indicated that his flat feet disorder had worsened. In a May 2009 letter, private podiatrist and foot surgeon B. L. K., D.P.M., wrote that he was treating the Veteran for plantar fasciitis and rearfoot and ankle problems. Dr. K. stated that the Veteran had valgus rotation resulting in bilateral pes valgo planus. He noted that the Veteran reported beginning to experience foot problems during military service. He noted that the Veteran had undergone surgery to address the problems, and presently had progressive pain and inability to bear weight for moderate periods of time. Dr. K. stated that it was probable that the current disorder was the result of activity in service. In April 2009, Dr. K. noted ongoing bilateral foot pain and deformities.

In a May 2009 statement, the Veteran's wife wrote that she met the Veteran in October 1964, two months after his separation from service. She reported that from that time forward he had foot problems, with pain, that made him unable to do much walking or to walk barefoot at all, and required him to search for shoes that could provide some comfort. She stated that a podiatrist prescribed shoe inserts, and that the Veteran underwent surgery multiple times. She related that the foot pain continued and worsened over the years.

Also in May 2009, the Veteran's sister-in-law wrote that she had known the Veteran since 1964, and remembered that he always had trouble with his feet. A friend who had known the Veteran since 1966 stated that over the years the Veteran had experienced considerable trouble with his feet, and had undergone surgeries.

On VA medical examination in January 2011, the Veteran reported that he did not have pain in his feet before his military service. He stated that during service in 1963 he began to have intermittent pain in his feet. He related that after service he continued to have pain in his feet. He indicated that the pain had worsened over the years, despite surgeries. The examiner observed callosities and unusual shoe wear pattern that were evidence of abnormal weightbearing. The Achilles tendons were inward bowing, and arches were not present on weightbearing. The examining nurse practitioner expressed the opinion that the Veteran's "pes plantus" [sic] was not caused by or a result of his service. She explained that pes planus was congenital, and was not diagnosed during his service.

In a March 2011 statement, Dr. K. indicated that the Veteran had symptomatic pes valgo planus, with bilateral peri-articular foot and ankle pain. Dr. K. stated the opinion that, although the disorder might have congenital origins, it certainly was exacerbated by the demands of military duty.

The 2011 VA examiner stated that in general pes planus is congenital. Evidence from the time of the Veteran's service and later indicates that he did not experience foot pain before service, and that during service he began to experience foot pain that continued after service. Treating podiatrist Dr. K. opined his foot disorders, even if congenital, worsened during service. Considering the evidence that he did not have foot pain before service and began to have foot pain during service, there is not clear and unmistakable evidence demonstrating that pes planus or other foot disability existed prior to service and was not aggravated by service. Therefore, the presumption that his feet were in sound condition at entrance into service has not been rebutted, and is in effect.

Medical records and histories document the absence of reported foot symptoms or observed foot abnormalities at entrance into service, the reports of intermittent foot pain during and soon after service, and the diagnosis of bilateral pes planus soon after service. Persons who have known the Veteran since soon after service have corroborated that he reported foot pain then and thereafter. A treating clinician has supported onset or aggravation of the current pes planus during service. The evidence supporting  service connection  is at least as persuasive as the negative evidence, so service connection is warranted.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). In this decision the Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the appellant in substantiating the claim.



ORDER

A claim for service connection for bilateral pes planus is reopened.

Entitlement to service connection for bilateral pes planus is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


